ON APPLICATION FOR REHEARING.
PER CURIAM.
The defendant-appellants have filed an application for a rehearing based upon the following among other specifications:
“This Court is in error in its conclusion that Dr. Pollingue’s report which the Court says is very favorable to defendant’s view, should not be given much weight because of the fact that he did not testify in person, but instead his report was admitted in evidence by stipulation between counsel.”
 The Court feels that the appellants are correct in this specification of error, but does not feel that this is necessary to granting a rehearing in this matter because the result would be the same. The reports of expert witnesses admitted by stipulation are not by virtue of said fact alone entitled to less consideration and to be viewed with skepticism merely because the witness is not available for cross-examination. This Court holds that such evidence is to be considered and weighed along with the remaining evidence upon the same subject matter. The weight to be given such evidence depends on the content of the report which is accepted at its face *853value and weighed and considered along with all the other evidence dealing with the subject matter of the report admitted by stipulation.
Taking all the evidence into consideration the Court feels that the plaintiff has proved its case by a fair preponderance of the evidence and that the judgment of the lower court is correct and that it should be affirmed. We, therefore, refuse a rehearing in this matter.
Rehearing refused.